Citation Nr: 0824278	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-35 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES
 
1.  Entitlement to service connection for bilateral hearing 
loss.
 
2.  Entitlement to service connection for tinnitus.
 
3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back strain.
 
4.  Entitlement to service connection for a back strain.
 
 
REPRESENTATION
 
Appellant represented by:  Oregon Department of Veterans' 
Affairs
 
 
ATTORNEY FOR THE BOARD
 
B.B. Ogilvie, Associate Counsel
INTRODUCTION
 
The veteran served on active duty from November 1967 to 
October 1969.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and June 2004 rating decisions of 
the Portland , Oregon , Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that the appellant 
had not submitted a timely substantive appeal regarding both 
rating decisions, which denied service connection for 
tinnitus, bilateral hearing loss, and a claim to reopen the 
issue of entitlement to service connection for a back strain.
 
The Board disagrees with the RO's determination regarding the 
timeliness of the substantive appeal.  Following the 
foregoing rating decision and the timely submission of a 
notice of disagreement, the RO issued a statement of the case 
on April 18, 2005, which adjudicated all claims.  While one 
copy of the appellant's VA Form 9 was received on November 
22, 2005, which would have been untimely, the representative 
insisted that the original was mailed in May 2005, i.e. 
within the period for a timely substantive appeal.  A 
November 2005 letter from the Portland, Oregon RO Acting 
Veterans Service Center Manager acknowledged that a Form 9 
was received by the Portland VA RO, yet the Form 9 had been 
misplaced by the RO.  In light of VA's error, the chronology 
of the representative's actions, and reported Portland RO 
mailroom problems, the Board determines that the substantive 
appeal was received within the necessary time 
period.   Hence, the Board has jurisdiction to consider the 
merits of the claim.  38 C.F.R. §§ 20.101, 20.200 (2007).
 
The issue of entitlement to service connection for a back 
strain is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington , DC .
 
 



FINDINGS OF FACT
 
1.  There is no medical evidence showing that the veteran has 
been diagnosed with bilateral hearing loss, to include 
sensorineural hearing loss, for VA compensation purposes.
 
2.  Tinnitus was not present in service and is not 
etiologically related to service.
 
3.  A March 1984 rating decision denied entitlement to 
service connection for a back strain, finding that the 
veteran did not provide evidence of a current disability; the 
appellant was notified of the decision, but he did not 
initiate an appeal.
 
4.  The evidence associated with the claims file since March 
1984 rating decision raises a reasonable probability of 
substantiating the claim of entitlement to service connection 
for a back strain.
 
 
CONCLUSIONS OF LAW
 
1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, and a sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008);  38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).
 
2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
3.  The RO's March 1984 rating decision denying entitlement 
to service connection for a back strain is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).
 
4.  The additional evidence presented since the March 1984 
rating decision is new and material, and the claim of 
entitlement to service connection for a back strain is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in August 2003 and March 2004 of the information and evidence 
needed to substantiate and complete a claim.  VA did fail to 
fully comply with the provisions of 38 U.S.C.A. § 5103 prior 
to the rating decisions in question for the claims on 
appeal.  Specifically, VA did not inform the veteran of how 
disability evaluations and effective dates are assigned until 
March 2006, i.e, after the rating decisions.  The record, 
however, shows that any prejudice that failure caused was 
harmless, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection for hearing loss and tinnitus, and thus any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate his 
bilateral hearing loss and tinnitus claims, including VA 
medical records and providing the veteran with an opportunity 
for a hearing.  The veteran was scheduled for a Travel Board 
hearing in May 2007 at the Portland , Oregon , RO, but failed 
to appear for the hearing without explanation.  He has not 
requested that the hearing be rescheduled, so his request for 
a Travel Board hearing is considered withdrawn.  38 C.F.R. § 
20.704(c) (2007).
 
Given the fact that the Board is reopening the claim of 
entitlement to service connection for a back strain, and 
remanding the case for further development, it is not 
necessary to review whether VA has fully complied with the 
VCAA regarding that issue.
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant pertaining to his claims 
for bilateral hearing loss and tinnitus reasonably affects 
the fairness of these adjudications or prejudices the 
appellant.  Indeed, the appellant has not suggested that such 
an error, prejudicial or otherwise, exists.  Hence, the case 
is ready for adjudication.
 
Analysis
 
The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, service personnel records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.  The absence of any one 
element will result in the denial of service connection. 
 Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Service 
connection may also be warranted for any disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss and Tinnitus
 
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).
 
Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 U.S. 
C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309.
 
After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection.  In this 
respect, the service medical records show no symptoms of 
hearing loss or tinnitus, and the veteran's separation exam 
showed his hearing to be within normal limits.  Sensorineural 
hearing loss was also not manifested to a degree of 10 
percent within one year of separation from service, 
therefore, no presumption arose.  
 
At a September 2003 VA examination the veteran demonstrated 
auditory thresholds and speech recognition scores which did 
not meet the minimum requirements for finding a hearing loss 
disorder for VA purposes under 38 C.F.R. § 3.385.
 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S. C.A. § 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for bilateral 
hearing loss must be denied because the first essential 
criterion for the grant of service connection-competent 
evidence of the disability for which service connection is 
sought-is not met.
 
The September 2003 VA examiner diagnosed the appellant with 
"periodic tinnitus."   Hence, the appellant has a current 
disability.  The examiner, however, opined that the 
appellant's periodic tinnitus "was not likely caused during 
his military service."  There is no contrary medical opinion 
of record.  Medical evidence of a nexus between the claimed 
in-service disease or injury and the present disability is a 
requirement of service connection, and this element has not 
been met.
 
Although the veteran's lay assertions have been considered, 
they do not outweigh the medical evidence of record, which 
shows no diagnosis of a bilateral hearing loss, and that 
tinnitus is unrelated to service.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).
 
The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Reopening Claim of Entitlement to Service Connection for a 
back strain
 
VA received the veteran's initial claim of entitlement to 
service connection for a back injury in November 1983.  
 
The service medical records show treatment for a lumbar 
strain in January 1968, and that the veteran was placed on a 
temporary profile.  In August 1969, after his vehicle struck 
a mine, a diagnosis of questionable back injury was 
entered.  
 
A January 1984 VA examination diagnosed a low grade recurrent 
back strain by history.   
 
Notwithstanding this evidence a March 1984 rating decision 
denied his claim for lack of evidence of a current 
disability.  The veteran did not appeal that decision.  
Therefore, the March 1984 rating decision is final. 38 
 U.S.C.A. § 7105.  
 
In July 2003, the veteran filed a claim to reopen his claim 
of entitlement to service connection for a low back strain.  
 
Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened and 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  
 
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim).  The evidence, even if new, must be material, in 
that it is evidence not previously of record that relates to 
an unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a); Prillaman v. Principi, 346 
F.3d 1362 (Fed. Cir. 2003).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See generally Elkins 
v. West, 12 Vet. App. 209 (1999).
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans, 9 Vet App. at 
285 (1996).   In determining whether evidence is new and 
material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is reopened and the ultimate credibility 
or weight that is accorded such evidence is ascertained as a 
question of fact.  Id. ; Justus v. Principi, 3 Vet. App. 510 
(1992).
 
After having carefully reviewed the evidence of record, the 
Board finds there is new and material evidence to constitute 
reopening the veteran's claim.  Evidence available at the 
time of the March 1984 rating decision consisted of service 
medical records, a VA examination, and the veteran's 
application for benefits.  Although the veteran's service 
medical records showed various complaints of back pain, there 
was no evidence of a "continuous" back disorder following 
service.  Moreover, the January 1984 examiner only diagnosed 
a back strain by history.  
 
Since the March 1984 rating decision, a May 2004 VA medical 
record shows the veteran was seen at a VA medical center 
regarding complaints of chronic low back pain.  The examiner 
reviewed March 2004 x-ray films of the veteran's back and 
noted, "minimal spurring, and mild wedging of T11."  
Considering these findings the Board finds such is evidence 
of a current back disability, and has determined that this 
constitutes new and material evidence.  Hence, the claim is 
reopened.
 
 
ORDER
 
Entitlement to service connection for bilateral hearing loss 
is denied.
 
Entitlement to service connection for tinnitus is denied.
 
New and material evidence having been presented, the claim of 
entitlement to service connection for a back strain is 
reopened.
 
 
REMAND
 
VA did not fulfill its duty to assist the claimant in 
obtaining evidence needed to substantiate his request to 
reopen his claim of entitlement to service connection for a 
back strain.  In this regard, the appellant returned 
completed VA Forms 21-4142 in June 2005, however, no action 
was taken on them.  Hence, an attempt to locate the records 
must be made, as there is an authorization form from the 
veteran requesting that VA request those records, as well as 
evidence that those records could provide more information 
about a possible back disability.  38 U.S.C.A. § 5103A.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should attempt to obtain all 
medical records and x-ray reports from 
Legacy Health Systems and East Portland 
Imaging Center .  All logical development 
to secure these records must be 
undertaken.  If they cannot be secured, 
the veteran and his representative must be 
informed and offered an opportunity to 
secure these records themselves.
 
3.  After obtaining the medical records, 
the RO should review them to determine if 
there is any indication of a service-
incurred back disorder.  If there is no 
such indication the RO should readjudicate 
the claim of entitlement to service 
connection for a back strain.  If the new 
medical records show any indication of a 
service-incurred back disorder, the RO 
should then have a VA physician examine 
the veteran and all pertinent records, 
including any newly obtained records to 
determine if the appellant has a service-
incurred back disorder.  The veteran's 
claims folder or copies of all pertinent 
records must be provided to the examiner 
for review.  Following the examination the 
physician is to provide a medical opinion 
addressing whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any current back disorder was 
caused by an in-service injury.  In 
responding to this question, the physician 
is to provide a rationale for his or her 
opinion, including addressing evidence in 
the claims file and using sound medical 
principles.  If the physician cannot offer 
an opinion without resorting to 
speculation, he or she must so state, and 
explain why speculation is required to 
reach the opinion offered.
 
4.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
5.  The RO should review any physician's 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective 
procedures at once.
 
6.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a back strain.  If the 
benefit is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


